          Case 2:19-cv-05324-SRB Document 56 Filed 05/06/20 Page 1 of 7



 1
 2
 3                                   NOT FOR PUBLICATION
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Tryke Management Services LLC,                  No. CV-19-05324-PHX-SRB
10                   Plaintiff,                       ORDER
11    v.
12    Linx Card Incorporated, et al.,
13                   Defendants.
14
15            The Court now considers Plaintiff Tryke Management Services, LLC (“Tryke”)’s
16   Motion for Summary Judgment (“Motion”) (Doc. 49, MSJ).

17   I.       BACKGROUND
18            The background of this case was thoroughly summarized in the Court’s February

19   27, 2020 Order and is fully incorporated herein. (See Doc. 52, 02/27/20 Order at 1–6.)

20            A.    Limited Factual Background
21            Defendant Linx Card, Inc. (“Linx”) does not dispute the majority of the factual
22   allegations raised by Tryke’s Motion. (See Doc. 54, Def.’s Resp. to MSJ (“Resp.”) at 1.)

23   Linx does not dispute that it owed Tryke $1,488,537.89 under the 2018 Merchant Services

24   Agreement (“Services Agreement”). (Id. at 2; Doc. 50, Pl.’s Statement of Facts

25   (“PSOF”) ¶ 10.) Linx does not dispute that it breached the Services Agreement in June

26   2019 by failing to remit processed card payments to Tryke. (PSOF ¶ 9.) Linx does not
27   dispute that Tryke terminated the Services Agreement on July 19, 2019 and demanded that
28   Linx remit the outstanding $1,488.537.89 balance. (Doc. 50-1, Ex. A, Compl. ¶ 9.) Linx
       Case 2:19-cv-05324-SRB Document 56 Filed 05/06/20 Page 2 of 7



 1   does not dispute that Linx and Tryke entered into a Forbearance Agreement on July 23,
 2   2019. (PSOF ¶ 11; Doc. 50-3, Ex. 19, Forbearance Agreement (“FA”).) Linx does not
 3   dispute that the Forbearance Agreement functioned “[a]s an accommodation to Linx,”
 4   providing Linx additional time to pay its debts under the terminated Services Agreement,
 5   as negotiated by Josh Brunner, Tryke’s Chief Financial Officer, Patrick Hammond, Linx’s
 6   Chief Executive Officer, and Sanjeev Dhawan, Linx’s legal counsel. (PSOF ¶ 11.)
 7          Linx does not dispute that under the Forbearance Agreement, “Tryke agreed to
 8   forbear taking legal action against Linx for non-payment under the Services Agreement in
 9   exchange for payment of the Linx Debt comprised of the Monies Owed under the Services
10   Agreement ($1,488,537.89), with Interest thereon, plus a Forbearance Fee ($175,000) and
11   a Redemption Allowance ($18,000) . . . by August 6, 20[19].” (PSOF ¶ 15; FA § 5
12   (clarifying that “August 6, 2019” is “the Due Date”); Resp. at 2.) Linx does not dispute
13   that the Forbearance Agreement superseded the Services Agreement. (PSOF ¶ 16.) Linx
14   does not dispute that unlike the Services Agreement, “which provided for payment to Tryke
15   upon release of funds from Linx’s processor, First Data,” the Forbearance Agreement lacks
16   such a precondition. (Id. ¶ 23.) Linx does not dispute that the Forbearance Agreement: (1)
17   set a specific deadline for payment; and (2) required Linx to agree that it “has no defenses
18   to its obligation to pay the Linx Debt, no claim of any offset and no claim of recoupment
19   concerning the Linx Debt.” (Id. ¶¶ 25–26.) Linx does not dispute that Tryke fully
20   performed under the terms of the Forbearance Agreement. (Id. ¶ 28.)
21          Linx does not dispute that it breached the Forbearance Agreement by failing to remit
22   the Linx Debt on August 6, 2019. (Id. ¶ 29; Resp. at 2.) Linx does not dispute that on
23   August 8, 2019, Linx and Tryke executed a Forbearance Agreement Extension (“Extension
24   Agreement”), amending the Forbearance Agreement by extending the Linx Debt’s due date
25   to September 3, 2019. (PSOF ¶¶ 30–31; Doc. 50-3, Ex. 22, Forbearance Agreement
26   Extension (“EA”).) Linx does not dispute that the Extension Agreement states:
27                 c. Linx will also owe the following amounts as Linx Debt as of
                   the following dates:
28
                          i. An additional $25,000 dollars shall be due as

                                                -2-
         Case 2:19-cv-05324-SRB Document 56 Filed 05/06/20 Page 3 of 7



 1                          additional Linx Debt as of August 13, 2019 unless all
                            other accrued Linx Debt is paid before that date.
 2
                            ii. A further $25,000 dollars shall be due as additional
 3                          Linx Debt as of August 20, 2019 unless all other
                            accrued Linx Debt is paid before that date.
 4
                            iii. A further $25,000 dollars shall be due as additional
 5                          Linx Debt as of August 27, 2019 unless all other
                            accrued Linx Debt is paid before that date.
 6
                            iv. A further $25,000 dollars shall be due as additional
 7                          Linx Debt as September 3, 2019 unless all other accrued
                            Linx Debt is paid before that date.
 8
 9   (EA §§ 3(c)(i)–(iv); PSOF ¶¶ 31–32; Resp. at 2.) Linx does not dispute that Tryke fully
10   performed under the terms of the Extension Agreement. (PSOF ¶ 33.) Linx does not
11   dispute that it “failed to remit payment as agreed in the Forbearance Agreement and the
12   Extension Agreement.” (Id. ¶ 34.) According to Tryke, under the Forbearance and
13   Extension Agreements, the remaining balance owed on the Linx Debt is $1,781,537.89,
14   plus interest.1 (Id. ¶ 49.)
15           B.     Procedural Background
16           Tryke filed its Motion and accompanying Statement of Facts on February 17, 2020.
17   (MSJ; PSOF.) Tryke moves for entry of summary judgment in its favor as to the breach of
18   contract claim, arguing that, as a matter of law, it is entitled to an award of damages in the
19   amount of $1,781,537.89, plus interest, in addition to attorney’s fees and costs. (MSJ at
20   11.) Linx filed its Response on March 18, 2020.2 (Resp.) Linx disputes the validity of the
21   $1,781,537.89 balance—the full Linx Debt—arguing that Tryke may only recover the
22   original $1,488,537.89 balance owed under the terminated Services Agreement. (Id. at 2.)
23   II.     LEGAL STANDARD
24           The Court must grant summary judgment “if the movant shows that there is no
25   genuine dispute as to any material fact and the movant is entitled to judgment as a matter
26   of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23
27   1
       The Linx Debt includes debts accrued under: (1) the terminated Services Agreement
     ($1,488,537.89); (2) the Forbearance Agreement ($193,000); and (3) the Extension
28   Agreement ($100,000).
     2
       Linx did not file a Statement of Facts or Controverting Statement of Facts.

                                                  -3-
       Case 2:19-cv-05324-SRB Document 56 Filed 05/06/20 Page 4 of 7



 1   (1986); Jesinger v. Nev. Fed. Credit Union, 24 F.3d 1127, 1130 (9th Cir. 1994). The
 2   materiality requirement means “[o]nly disputes over facts that might affect the outcome of
 3   the suit under the governing law will properly preclude the entry of summary
 4   judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Substantive law
 5   determines the materiality of facts. Id. The dispute must also be genuine, meaning the
 6   “evidence is such that a reasonable jury could return a verdict for the nonmoving
 7   party.” Id. at 242. The Court determines whether there is a genuine issue for trial but does
 8   not weigh the evidence or assess its veracity. Jesinger, 24 F.3d at 1131.
 9          The moving party bears the initial burden of identifying the portions of the record,
10   including pleadings, depositions, answers to interrogatories, admissions, and affidavits that
11   it believes demonstrate the absence of a genuine issue of material fact. Celotex Corp., 477
12   U.S. at 323. If the moving party meets its initial burden, the opposing party must establish
13   the existence of a genuine dispute as to any material fact. See Matsushita Elec. Indus. Co.
14   v. Zenith Radio Corp., 475 U.S. 574, 585–86 (1986). There is no issue for trial unless
15   enough evidence favors the non-moving party. Anderson, 477 U.S. at 249. “If the evidence
16   is merely colorable or is not significantly probative, summary judgment may be
17   granted.” Id. at 249–50. At the same time, the evidence of the non-movant is “to be
18   believed, and all justifiable inferences are to be drawn in his favor.” Id. at 255. A party
19   cannot create a genuine issue for trial based solely upon subjective belief. Bradley v.
20   Harcourt, Brace & Co., 104 F.3d 267, 270 (9th Cir. 1996).
21   III.   ANALYSIS
22          Linx claims that the additional $193,000 and $100,00 payments owed to Tryke
23   under the Forbearance and Extension Agreements “represent liquidated damages that are
24   excessive and unenforceable under Arizona law.” (Resp. at 2.) Tryke maintains that the
25   $293,000 sum “constitutes consideration paid in exchange for [its] forbearance of legal
26   action.” (See Doc. 55, Pl.’s Reply in Supp. of MSJ (“Reply”) at 2, 4.) The success of Linx’s
27   argument hinges on its ability to demonstrate a genuine dispute of material fact as to
28   whether the $293,000 sum can be construed as liquidated damages under the Services


                                                 -4-
       Case 2:19-cv-05324-SRB Document 56 Filed 05/06/20 Page 5 of 7



 1   Agreement. (See Resp. at 2.) For reasons explained below, the Court concludes that Linx
 2   has failed to demonstrate such a dispute.
 3          As an initial matter, a liquidated damages clause enables contracting parties to agree
 4   in advance to the amount of damages for any breach. Dobson Bay Club II DD, LLC v. La
 5   Sonrisa de Siena, LLC, 393 P.3d 449, 451 (Ariz. 2017). Liquidated damages clauses are
 6   only enforceable to the extent that an amount is “reasonable in light of the anticipated or
 7   actual loss caused by the breach and the difficulties of proof of loss.” Id. at 452 (quoting
 8   Restatement Second § 356(1)). Linx primarily relies on Dobson Bay Club, wherein the
 9   Arizona Supreme Court considered the enforceability of a liquidated damages clause, to
10   support its liquidated damages argument. But Linx’s argument is a nonstarter because Linx
11   has failed to put forth any probative evidence (or rebut probative evidence presented by
12   Tryke) that the $293,000 sum constitutes liquidated damages. Linx’s reliance on Dobson
13   Bay Club, consequently, is of little value. The Court briefly turns to the Forbearance and
14   Extension Agreements to highlight the fundamental defect in Linx’s theory: the terminated,
15   superseded Services Agreement.
16          The Forbearance Agreement is a stand-alone, post-breach agreement wherein Tryke
17   agreed to withhold legal action against Linx and allow Linx additional time to resolve its
18   debt to Tryke in exchange for $193,000. (FA § 4.) Based on the plain language of the
19   Forbearance Agreement, it created a new contractual relationship between Linx and Tryke
20   in relation to a new debt, which at the time encompassed: (1) “monies owed”
21   ($1,488,537.89); (2) interest; (3) a $175,000 forbearance fee; and (4) an $18,000 card
22   redemption allowance. (Id.) Taken together, all four sums comprise the (then) Linx Debt,
23   which superseded the $1,488,537.89 debt owed under the terminated Services Agreement.
24   (Id. § 2.)
25          The Court’s assessment of the subsequent Extension Agreement proceeds in a
26   nearly identical manner. Like its predecessor, the Extension Agreement is a post-breach
27   agreement that followed Linx’s failure to pay the Linx Debt on August 6, 2019. (See EA.)
28   Unlike its predecessor, the Extension Agreement only “amends the Forbearance


                                                 -5-
       Case 2:19-cv-05324-SRB Document 56 Filed 05/06/20 Page 6 of 7



 1   Agreement in a limited way” by continuing the Linx Debt’s due date to September 3, 2019,
 2   in exchange for Linx’s promise to pay $25,000/week (added to the total Linx Debt) for
 3   every week the Linx Debt remains unpaid, up to four weeks. (Id. § 3(c)(i)–(iv).)
 4           Put more succinctly, the $293,000 sum owed as part of the Linx Debt was negotiated
 5   after Tryke terminated the Services Agreement. (See Compl. ¶ 9; FA (stating that
 6   Forbearance Agreement superseded Services Agreement on July 23, 2019).) Critically,
 7   Linx does not dispute that fact. For the $293,000 sum to qualify as liquidated damages
 8   under the Services Agreement, there would have to be some probative evidence indicating
 9   that the sum was negotiated in advance of Linx’s breach of the Services Agreement. Linx
10   has not offered any such evidence. Tryke is therefore entitled to judgment as a matter of
11   law on its breach of contract claim.
12   IV.     CONCLUSION
13           Linx has failed to demonstrate a genuine dispute of material fact as to whether the
14   $293,000 sum owed under the Forbearance and Extension Agreements constitutes anything
15   other than “consideration paid in exchange for Tryke’s forbearance of legal action.” (Reply
16   at 4.) The Court grants Tryke’s Motion.
17           IT IS ORDERED granting Plaintiff Tryke Management Services, LLC’s Motion
18   for Summary Judgment (Doc. 49).
19           IT IS FURTHER ORDERED directing the Clerk to enter Judgment in favor of
20   Plaintiff Tryke Management Services, LLC and against Defendant Linx Card, Inc. in the
21   amount of $1,781,537.89 together with interest accruing from September 3, 2019 until
22   paid.
23   ...
24   ...
25   ...
26   ...
27   ...
28   ...


                                                 -6-
       Case 2:19-cv-05324-SRB Document 56 Filed 05/06/20 Page 7 of 7



 1          IT IS FURTHER ORDERED directing Plaintiff Tryke Management Services,
 2   LLC to submit a motion for attorney’s fees and costs in compliance with Local Rule 54.2
 3   within fourteen (14) days of the date of this Order.
 4
 5          Dated this 6th day of May, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -7-
